Gilfillan, 0. J.
It is impossible to distinguish this case from Gunn v. Peakes, 36 Minn. 177, (30 N. W. 466.) The papers and proceedings of the South Carolina court are described in the certificate of the clerk as the “judgment roll,” which appears to have been filed, and contains a full record of the proceedings, in the action, — the complaint or declaration, the summons and proof of service, the verdict, and the judgment. We infer that in South Carolina the common-law practice, to some extent at least, prevails. At common law it was only necessary, to constitute a valid judgment, that it be entered in the roll, and filed, so as to be a record of the court. Docketing or any further proceeding was not necessary, except for certain purposes, such as to bind the defendant’s lands, etc. 4 Chit. Pr. 113.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 943.)